408 F.2d 1016
George E. SCHELL, Appellant,v.The CHESAPEAKE & OHIO RAILWAY COMPANY, Appellee.
No. 12955.
United States Court of Appeals Fourth Circuit.
Argued February 6, 1969.
Decided April 11, 1969.

Edwin Jay Rafal, Norfolk, Va., for appellant.
Edward R. Baird, Norfolk, Va., for appellee.
Before HAYNSWORTH, Chief Judge, and WINTER and BUTZNER, Circuit Judges.
PER CURIAM:


1
This appeal presents only the question of the adequacy of the award for personal injury, but, in light of all of the testimony, the award was within the range of the discretion of the trial judge as finder of fact.


2
Affirmed.